    CaseCase
         1:18-cv-12355-MKV-DCF
             1:18-cv-12355-MKV Document
                                Document92
                                         104-1
                                            FiledFiled
                                                  06/25/21
                                                       08/17/21
                                                             PagePage
                                                                  1 of 1
                                                                       2 of 2




                                                              June 24, 2021
By CM/ECF Posting
                                                                     USDC SDNY
The Honorable Mary Kay Vyskocil                                      DOCUMENT
United States District Judge                                         ELECTRONICALLY FILED
Southern District of New York                                        DOC #:
500 Pearl Street, Room 2230                                          DATE FILED: 
New York, New York 10007-1312

           Re: Shatsky v. The Palestine Liberation Org., Case No. 18 Civ. 12355 (MKV)

Dear Judge Vyskocil:

        Undersigned counsel for the parties have been working cooperatively to complete the
jurisdictional discovery authorized by the Court’s February 8, 2021 Order (Dkt. #60), consistent
with the Court’s supplemental Order of April 29, 2021, which requires completion of such
discovery not later than July 9, 2021, without extension (Dkt. #80). Jurisdictional discovery,
including depositions, will be materially complete by July 9. However, there are scheduling
difficulties affecting three of the deponents defendants will be producing, which the parties can
resolve if, as the parties jointly request, the Court grants them leave to complete those remaining
depositions by July 30, 2021.

        Further, if the Court grants such leave, then the parties respectfully request an adjustment
of the briefing schedule for dispositive motions set by the Court’s April 29, 2021 Order, so that
the parties’ briefs can reflect the results of jurisdictional discovery. Subject to approval of the
Court, the parties jointly request that the Court approve an amended briefing schedule, as follows:
Defendants shall file their contemplated dispositive motions by August 20, 2021; Plaintiffs shall
respond by September 20, 2021; and Defendants shall reply by October 6, 2021.

        Finally, to facilitate the expeditious completion of all jurisdictional discovery depositions,
the parties respectfully request that Your Honor make a limited referral to a magistrate judge, to
be available during those depositions to rule on potential objections concerning the scope of
questioning allowed with respect to the jurisdictional issues, and/or potential assertions of United
Nations functional immunity, both of which were addressed in the Court’s April 29, 2021 Order
and by the Court’s instructions during the April 29, 2021, telephonic hearing. See Dkt. #80.

       We thank the Court for its consideration of these requests.

                                                     *****
      CaseCase
           1:18-cv-12355-MKV-DCF
               1:18-cv-12355-MKV Document
                                  Document92
                                           104-1
                                              FiledFiled
                                                    06/25/21
                                                         08/17/21
                                                               PagePage
                                                                    2 of 2 of 2




 The Honorable Mary Kay Vyskocil
 June 24, 2021
 Page 2

                                     Respectfully submitted,


 /s/ Stephen M. Sinaiko                                     /s/ Gassan A. Baloul
 Stephen M. Sinaiko                                         Gassan A. Baloul
 Ronald F. Wick                                             Mitchell R. Berger
 Cohen & Gresser LLP                                        Squire Patton Boggs (US) LLP
 800 Third Avenue                                           2550 M Street, N.W.
 New York, New York 10022                                   Washington, D.C. 20037
 (212) 957-9756                                             (202) 457-6000

 Attorneys for Plaintiffs                                   Attorneys for Defendants
                                                            Palestinian Authority and the
                                                            Palestine Liberation Organization



 cc: All Counsel (by CM/ECF Posting)




7KLVUHTXHVWLV*5$17('$OOGHSRVLWLRQVGXH-XO\'HIHQGDQWVVKDOOILOHWKHLUFRQWHPSODWHG
GLVSRVLWLYHPRWLRQVE\$XJXVW3ODLQWLIIVVKDOOUHVSRQGE\6HSWHPEHUDQG'HIHQGDQWV
VKDOOUHSO\E\2FWREHU



                                               -XQH
